The following opinion was filed February 19, 1910:
Marshall, J.
(dissenting). I think the case was sub-, mitted to the jury upon a wrong theory and has been likewise ■affirmed here.
The idea of the learned circuit judge was, and the idea of my brethren likewise is, that if a reasonably careful motorman could have stopped the ear within a space less than 100 feet, then it was for the jury to say whether the motorman, in this, instance, did all he ought to. have done or not, since there was evidence from the mouth of one witness that the horse *528was that distance ahead of the ear when it first was observed in a condition to suggest necessity of stopping the car to prevent injury to the driver.
Now we may safely admit, for the purpose of this case,, that, as the witness put it, the horse was probably 100 feet away when he first showed signs of fright, though the evidence-is so strong that the distance was much less, it is difficult to see how twelve men could have concluded to a reasonable certainty that the distance was as suggested; and we may also-safely concede that a car, properly equipped and managed, can be stopped in a distance of seventy-five feet. Do those-concessions justify the finding by the jury and affirmance-here ? I do not think so-.
Appellant owed no duty, at its peril, to stop the car as soon as a car properly equipped could be stopped on such a track as-the one in question. There is, in my judgment, no rule in the law of negligence requiring such a high degree of care. The limit of appellant’s responsibility was to bring the car to a stop as soon as a reasonably prudent motorman, in the exercise of ordinary care, his car being properly equipped, co-uld be reasonably expected to, under the circumstances. It will occur, it would seem, to an ordinary person of ordinary experience in life, that an emergency stop in the circumstances-here must be quite different from a practice emergency stop,, the motorman having clearly in mind what he is to do-, i. e. to see how quickly he can bring his car to a stop when going at fifteen miles per hour. It may well be that the stop could be made within a space of seventy-five feet and, with the same-car, the motorman proceeding without reason to apprehend danger till confronted with imminent peril of taking human life, as in this ease, such motorman using all the care which could be reasonably expected of an ordinarily careful and skilful operator, the car'would go twice seventy-five feet before coming to a stop. This class.of cases do not properly go upon possibility but upon reasonable probability, under all the circumstances. Such, it seems, is the law of negligence.
*529Tbe car, in tbis instance, was running twenty feet or more per second, and rightfully so. A man of extraordinary care may comprehend a situation instantly and at the same instant do the proper thing. But that is not the standard by which to measure what ought to have been done in this ease. "What could reasonably be expected of the ordinary man under the circumstances of such a sudden and imminent peril? That is the point. It takes a little time for the inertia of the human mind, ordinarily, to be overcome. After being put in motion the actor is not to be held wanting in ordinary care if he does not instantly do the proper thing and with necessary efficiency. One, in acting in such great peril to escape doing injury to another, should not be held to any greater efficiency, as to doing the proper thing, than one acting under the same circumstances to escape being injured. It has often been said that a person is not guilty of a failure to exercise ordinary care because he fails to exercise the greatest prudence or the best judgment in a case when he is required to act suddenly or in an emergency. Valin v. M. & N. B. Co. 82 Wis. 1, 51 N. W. 1084.
Looking at the case at the very best for respondent, there was the brief space of five seconds, perhaps not four, from the instant the peril to deceased was apparent, till the unfortunate final event occurred. In that brief time the ordinary man of ordinary skill was called upon to comprehend the danger, to make the necessary movements, at least two in number, and for the appliances set in motion to stop the car to do their work; about the time required, going at a pretty rapid walk, to cover twenty feet. The ordinary mind, under the circumstances of this case, would require one or two seconds to act. One or two more would be required to put the appliances in operation to stop the car, leaving thus, at the most, probably not over two for the appliances to become effective. Does the law hold one guilty of actionable inadvertence if, perchance, he fails, under such circumstances, to prevent the happening of an injury ? I do not think so.
*530Tbe occurrence in this case, to my mind, was1 purely accidental. Tbe case should have been taken from tbe jury, and tbe failure to do so should be remedied here.
There are other reasons for a reversal which I will not discuss. The evidence, to my mind, fails to prove that death was caused by the car. There is as good reason to believe that it was caused by the fall as by the collision. The right of the matter is involved in conjecture. In any event, the fright of the horse seems, very clearly, to have been the proximate cause of the unfortunate event.